Citation Nr: 1105354	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-24 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Prior to March 24, 2009, entitlement to a rating in excess of 
10 percent for degenerative joint and degenerative disc disease 
of the thoracic and lumbar spine. 

2.  Beginning March 24, 2009, entitlement to a rating in excess 
of 20 percent for degenerative joint and degenerative disc 
disease of the thoracic and lumbar spine.

3.  Entitlement to an effective date prior to March 24, 2009, for 
the award of a 20 percent evaluation for service-connected 
degenerative joint and degenerative disc disease of the thoracic 
and lumbar spine.


REPRESENTATION

Veteran represented by:	AMVETS




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the Marines from August 1977 
to January 1979.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which continued the non-compensable evaluation for degenerative 
joint and degenerative disc disease of the thoracic and lumbar 
spine.  In a June 2009 rating decision, the RO increased the 
evaluation to 20 percent disabling, effective March 24, 2009.  
Subsequently, in a February 2010 rating decision, the RO 
increased the evaluation to 10 percent disabling, effective March 
3, 2006, and to 20 percent disabling, effective March 24, 2009. 

In November 2010, the Veteran presented testimony in a 
videoconference hearing before the undersigned.  A copy of the 
transcript has been associated with the claims folder. 

The Board is cognizant of the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 
Vet. App. 447 (2009).  In that case, in essence, the Court found 
that a claim for TDIU was part of the consideration of a claim 
for an increased rating.  Throughout the appeal, the Veteran has 
indicated that he is not able to be gainfully employed due to his 
service-connected disabilities.  This case difference from Rice, 
in that the Veteran has significant service-connected 
disabilities (neurological disorders) that are not currently 
before the Board. Furthermore, the Veteran has not, to the 
Board's knowledge, completed information requested from the RO in 
conjunction with his TDIU claim.  Accordingly, the issue of 
entitlement to TDIU is referred to the RO for appropriate action.

The issue of entitlement to a rating in excess of 20 percent for 
degenerative joint and degenerative disc disease of the thoracic 
and lumbar spine beginning December 8, 2008, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 8, 2008, the Veteran's degenerative joint 
and degenerative disc disease of the thoracic and lumbar spine 
had been manifested by pain but not by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis; or 
productive of any incapacitating episodes.

2.  Beginning December 8, 2008, the Veteran's degenerative joint 
and degenerative disc disease of the thoracic and lumbar spine 
has been productive of forward flexion of the thoracolumbar spine 
of 32 degrees and combined range of motion of the thoracolumbar 
spine of 118 to 120 degrees, but has not been manifested by 
forward flexion of the thoracolumbar spine to 30 degrees or less, 
with favorable ankylosis of the entire thoracolumbar, or 
productive of any incapacitating episodes.

3.  The Veteran filed for an increased evaluation for his 
degenerative joint and degenerative disc disease of the thoracic 
and lumbar spine in March 2006. 



CONCLUSIONS OF LAW

1.  Prior to December 8, 2008, the criteria for a rating in 
excess of 10 percent for the Veteran's degenerative joint and 
degenerative disc disease of the thoracic and lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242, 5243 
(2010).

2.  From December 8, 2008, to March 24, 2009, the criteria for a 
20 percent rating, but not higher, for the Veteran's degenerative 
joint and degenerative disc disease of the thoracic and lumbar 
spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242, 
5243 (2010).

3.  An effective date of December 8, 2008, but not earlier, for 
the award of a 20 percent evaluation for degenerative joint and 
degenerative disc disease of the thoracic and lumbar spine, is 
warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 
3.400(o)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's claim of entitlement to an effective 
date earlier than March 24, 2009, for the award of a 20 percent 
rating for degenerative joint and degenerative disc disease of 
the thoracic and lumbar spine, because the claim arises from his 
disagreement with the effective date following the grant of an 
increased evaluation, VA has no duty to notify him of this 
downstream effective date issue. See VAOPGCPREC 8- 2003, 69 Fed. 
Reg. 25180 (2004).  

As to the increased rating claim, in correspondence dated in 
April 2006, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R.§ 3.159(b) (2010).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The April 
2006 letter informed the Veteran that in order to establish a 
higher rating, the evidence would need to show that his spine 
disability had increased in severity.  He was informed of the 
type of evidence that could be submitted to support his claim.  
The April 2006 letter also notified the Veteran of the process by 
which disability ratings and effective dates are established.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided with a VA examination in April 
2006.  This examination report reflects that the examiner 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate evaluation of the Veteran, 
and rendered an appropriate diagnosis consistent with the 
remainder of the evidence of record.  The Board, therefore, 
concludes that this examination report is adequate for purposes 
of rendering a decision in the instant appeal.  See 38 CF.R. § 
4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not contended 
otherwise.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  As noted above, he presented 
testimony in a hearing before the undersigned in November 2010.  

Rating prior to March 24, 2009

The Veteran essentially contends that for the period prior to 
March 24, 2009, that his degenerative joint and degenerative disc 
disease of the thoracic and lumbar spine is more disabling than 
contemplated by the current 10 percent disability evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  Each disability must be viewed in relation to its 
history, with an emphasis on the limitation of activity imposed 
by the disabling condition.  Medical reports must be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.2, 4.7.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups. 38 C.F.R. § 4.14.  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes. Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  38 C.F.R. § 
4.45.  For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  Traumatic arthritis is rated using 
Diagnostic Code 5010, which directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray evidence 
of arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added under 
Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
Note 1.  The words slight, moderate, and severe as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6. I t should 
also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6.

The Board has evaluated the Veteran's spine disorder under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's ability 
to engage in ordinary activities, to include employment, as well 
as an assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour, or vertebral body fracture with loss of 50 
percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

Ankylosis is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each component 
of spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2.  See also 
38 C.F.R. § 4.71a, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a higher rating of 20 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  Incapacitating episodes are 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  The April 2006 VA examination report 
specifically noted that there were no incapacitating episodes, 
and no episodes have been noted at any time during the applicable 
period.  Accordingly, the Veteran is not entitled to a rating 
higher based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based on 
incapacitating episodes, it is necessary to determine whether he 
is entitled to a higher rating based on his orthopedic 
manifestations.  (The Board notes that the Veteran is receiving 
separation evaluations for meralgia parestheica of the right and 
left lower extremities associated with degenerative disc disease 
of the thoracic and lumbar spine, which have not been appealed at 
this time, and therefore will not evaluate his neurological 
manifestations herein).  

Turning to the orthopedic manifestations, the Board notes that 
throughout the appeal the Veteran has complained of spine pain.  
On VA examination in April 2006, the examiner noted that the 
Veteran demonstrated thoracic-lumbar spine range of motion of 
flexion from 0 to 90 degrees, extension from 0 to 30 degrees, 
bilateral lateral flexion from 0 to 30 degrees, and bilateral 
lateral rotation from 0 to 30 degrees.  There was no pain with 
motion.  The examiner noted that the Veteran had a normal gait, 
posture, head position, symmetry in appearance, and without 
abnormal spinal curvatures.  Additionally, he did not have 
atrophy, guarding, tenderness, nor weakness; nor did he have 
muscle spasms, localized tenderness or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  

A November 2008 VA treatment record noted that the Veteran had 
full range of motion in all spheres of the spine and exhibited a 
normal gait.  A December 8, 2008, VA treatment record noted that 
flexion was to 32 degrees and extension was 7 degrees; side bend 
was either to 12 degrees or 15 degrees on the right (the 
treatment record is not clear since it listed 12 degrees on the 
right but also listed 15 degrees bilaterally), and to 15 degrees 
on the left; and rotation was to 22 degrees on the left, and 30 
degrees on the right.  All range of motion was accompanied by 
pain.  

A February 2009 VA treatment record noted that spine had limited 
range of motion, but did not show quantified spinal range of 
motion.  Based upon the evidence, the Board finds that the 
criteria for a higher evaluation beginning December 8, 2008, have 
been met.  As of that date but not earlier, the Veteran 
demonstrated forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees (32 degrees) and 
the combined range of motion of the thoracolumbar spine was not 
greater than 120 degrees (the December 2008 record is unclear as 
to whether the combined range of motion was 118 or 120 degrees).  
However, the criteria for a higher rating than a 20 percent 
evaluation have not been met; he has not been shown to have 
forward flexion of the thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire thoracolumbar spine as 
he has had the ability to flex, extend, laterally flex, and 
laterally rotate.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.  

Consideration has been given to the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  The April 2006 VA examiner report noted that 
there was no additional limitation of motion on repetitive use of 
the joint due to pain, fatigue, weakness, or lack of endurance.  
Therefore, the Board is unable to identify any clinical findings 
that would warrant an increased evaluation under 38 C.F.R. §§ 
4.40 and 4.45.  

Therefore, the Board finds that the criteria for a 20 percent 
evaluation have been met beginning December 8, 2008.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).   

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for his spine disability and 
that the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum, there is 
no indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned ratings.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.

Earlier Effective Date

The Veteran seeks an effective date prior to March 24, 2009, for 
the award of an increased 20 percent evaluation for degenerative 
joint and degenerative disc disease of the thoracic and lumbar 
spine.

The Veteran perfected an appeal to the RO's June 2009 rating 
decision which increased his disability evaluation from non-
compensable to 20 percent disabling for his service-connected 
spine disability effective March 24, 2009.  In a February 2010 
rating decision, the RO increased the disability evaluation to 10 
percent effective March 3, 2006, and 20 percent from March 24, 
2009.   

The provisions governing the assignment of the effective date of 
an increased rating are set forth in 38 U.S.C.A. § 5110(a) and 
(b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect 
to effective date of an award of increased compensation is that 
the effective date of award "shall not be earlier than the date 
of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates that 
a factually ascertainable increase in disability occurred within 
the one-year period preceding the date of receipt of a claim for 
increased compensation.  If an increase in disability occurred 
within one-year prior to the claim, the increase is effective as 
of the date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the date 
of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

The effective date for an increased 20 percent evaluation for the 
spine disability would be the later of the date of receipt of 
claim or the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(b)(2)(ii).  The Veteran filed a claim for 
increased evaluation for his spine disability on March 29, 2006.

The Board notes that the Court has held that the relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has, therefore, considered whether it is 
factually ascertainable that the Veteran's spine disability had 
increased within one year of receipt of his claim.

Based on the evidence extensively cited above, it is not 
factually ascertainable that the Veteran's spine disability 
increased in severity to meet the requirements for a 20 percent 
evaluation for his service-connected spine disability until 
December 8, 2008.  The later date between the date of receipt of 
his claim (March 29, 2006) and the date entitlement arose 
(December 8, 2008), would be December 8, 2008.  As such, the 
Board finds that the Veteran's 20 percent evaluation for 
degenerative joint and degenerative disc disease of the thoracic 
and lumbar spine is warranted as of the December 8, 2008, VA 
treatment record.


ORDER

Prior to December 8, 2008, entitlement to a rating in excess of 
10 percent for degenerative joint and degenerative disc disease 
of the thoracic and lumbar spine is denied. 

Beginning December 8, 2008, but not earlier, entitlement to a 
rating of 20 percent for degenerative joint and degenerative disc 
disease of the thoracic and lumbar spine is allowed, subject to 
the regulations governing the award of monetary benefits.


REMAND

As for a rating in excess of 20 percent from December 8, 2008, 
the Board notes that additional development is warranted.  During 
his November 2010 hearing, the Veteran testified that he had been 
seen by a VA neurologist at the VA Medical Center in Anne Arbor, 
Michigan the month before.  Review of the evidence shows that the 
last VA Medical Center records in the claims folder are dated in 
January 2010.  Because VA is on notice that there are records 
that may be applicable to the Veteran's claim and because these 
records may be of use in deciding the claim, these records are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all outstanding VA treatment 
records, to include but not exclusive of 
those dated in October 2010 from the VA 
Medical Center in Anne Arbor, Michigan.  
All attempts to locate these records 
should be fully documented in the claims 
folder.

If VA is unable to secure these records, VA 
must notify the Veteran and (a) identify 
the specific records VA is unable to 
obtain; (b) briefly explain the efforts 
that VA made to obtain those records; (c) 
describe any further action to be taken by 
VA with respect to the claim; and (d) 
notify him that he is ultimately 
responsible for providing the evidence.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 
C.F.R. § 3.159(e)(1) (2010).

2.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claim. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


